TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2015



                                      NO. 03-15-00646-CV


                            Chet Edward Cunningham, Appellant

                                              v.

                             Tara Michelle Cunningham, Appellee




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on September 22, 2015.

Chet Edward Cunningham has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.